February 10, 2006


Mr. Christopher Tramonte
Tramonte &  Associates
Wortham Tower, Suite 1815
2727 Allen Parkway
Houston, TX 77019

Mr. Michael H. Bagot
Wagner & Bagot
650 Poydras Street, Ste. 2660
New Orleans, LA 70130
Mr. H. Dwayne Newton
Nelson McCormick Hancock & Newton
1900 W. Loop South Ste. 700
Houston, TX 77027


Mr. Sam Baxter
McKool Smith, P.C.
P.O. Box O
Marshall, TX 75671

RE:   Case Number:  06-0020
      Court of Appeals Number:
      Trial Court Number:  99-0199-1

Style:      IN RE  LUMBERMENS MUTUAL CASUALTY COMPANY

Dear Counsel:

      Today the Supreme Court of Texas lifted the stay order in  the  above-
referenced  petition  for  writ  of  mandamus.   The  temporary   injunction
pendente lite granted January 18, 2006 is lifted.
                       Sincerely,
                       [pic]


                       Andrew Weber, Clerk


                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Sherry    |
|   |Griffis       |